Opinion of the court by
JUDGE WHITE
Affirming.
The appellee, the Farmers’ <& Drovers’ Bank, brought this action -seeking a decree that it has an undivided interest 'of' two-fifths- in a certain lot on Sixth street, .in the city of Louisville. The petition alleges as cause of action that appellee owned two-fifths interest, A. H. Field owned one-fifth, J. Lawrence Field owned one-fifth interest, and N. A. Miller and N.. R. Gay ton jointly owned one-fifth, all subject to the life estate of Rebecca Field, mother of A. H. and J. Lawrence Field. It is alleged that, there being a -charge against the property for street -improvement, an action was instituted, and the lien enforced, and at the sale A. H. Field became the purchaser at the price of -the full sum due, $39.90, and after the sale had same confirmed, and deed made to himself alone. Appellee tendered and paid into court two-fifths of the purchase price, and asked the court to decree that said A. H. Field hold such property subject to the appellee’s rights, *259and that the purchase by Field inured to the benefit of all the undivided owners as joint tenants. For answer the appellants admit the joint tenancy, the sale, and purchase by A. II. Field, but say that by agreement between A. H. Field and J. Lawrence Field it was provided that A. H. Field was to bid off the property for the benefit of both jointly, each to pay one-half and own one-half thereof; that, pursuant to that agreement, the property was bid in by A. H. Field for both, and they each paid one-half the purchase price, and a one-half interest was conveyed to J. Lawrence Field; that at the time of the sale under the foreclosure for improvement lien J. Lawrence Field had and owned no interest in the property, but had long prior sold and' conveyed his one-fiftli interest therein to one Underwood. For reply appellee alleged that the deed made to Underwood was fraudulent and void, being made voluntarily, and for the purpose to defraud his ered itors. This was denied by rejoinder. Upon the trial, on proof, the court adjudged, as prayed jjy appellee, that it was the owner of an undivided two-fifths interest in the property, and that the purchase by appellant A. H. Field inured to the benefit of all joint tenants in the property. From that judgment this appeal is prosecuted.
The pleadings and uncontradicted proof show that appellant A. II. Field owned an undivided one-fifth interest, appellee owned an .undivided two-fifths interest, Underwood held title to one-fifth interest, and Miller and Cay-ton jointly owned one-fifth; that the property was worth at the time of the sale some $3,000 or over, and that the purchase price bid by the appellant was $39.90. Under these facts we are of opinion that the purchase of A. EL Field inured to the benefit of all the joint tenants. This court*said in Venable v. Beauchamp, 3 Dana, 324: “One *260joint tenant or a tenant in common can not purchase any adverse claim to the lands for his exclusive benefit; still less can he use it to expel his co-tenant.” In the case of Coleman v. Coleman, 3 Dana, 403, the court said: “If one tenant in common buys an adverse claim to the land, the purchase avails the co-tenant also.” Also in case of Lee v. Fox, 6 Dana, 176, the couft said: “Whenever one of several joint tenants buys in an incumbrance under the joint estate, the purchase will inure to the equal benefit of his co-tenants.” The same doctrine was recognized in Perkins v. Smith (Ky.) 37 S. W., 72. The identical question here has been decided by various courts of last resort. See Conn v. Conn, 58 Iowa, 749, (13 N. W., 51); Davis v. King, 87 Pa. St., 261; Downer’s Adm’rs v. Smith, 38 Vt., 464; Brown v. Hogle, 30 Ill., 119; Battin v. Woods, 27 W. Va., 67; Page v, Webster, 8 Mich, 265; and others. These cases all hold that a purchase by a joint tenant at a tax sale inures to the benefit of all, and that he can not acquire a title to himself. With thi.s- view of the case, it becomes immaterial whether J. Lawrence Field, at the time of the sale, had any interest in the property. The purchase was made by A. H. Field, who was a joint tenant with appellee, and he could not defeat its rights in the purchase by agreement with another, a stranger to the title. The court, in its decree, made provision for repairs and improvements made by appellants, and as to that branch of the case rendered no judgment. The judgment appealed from, being in harmony with well-settled principles and sustained by authority is affirmed.